ORDER

HODGES, Chief Justice.
The petition for writ of certiorari to review a certified interlocutory order is hereby re*1273cast as an application to assume original jurisdiction for the issuance of a petition for writ of prohibition. Original jurisdiction is assumed and a writ of prohibition is issued. The trial judge is prohibited from enforcing his order of November 4, 1993, bifurcating the trial of petitioner’s cause. Petitioner is entitled to proceed directly against his uninsured motorist insurance carrier and need not first obtain a recovery against the alleged tortfeasor. Keel v. M.F.A Insurance Company, 553 P.2d 153 (Okl.1976), Uptegraft v. Home Insurance Company, 662 P.2d 681 (Okl.1983), Buzzard v. Farmers Insurance Company, Inc., 824 P.2d 1105 (Okl.1991), and Buzzard v. McDanel, 736 P.2d 157 (Okl.1987).
LAVENDER, V.C.J., and HARGRAVE, OPALA, ALMA WILSON, KAUGER, SUMMERS and WATT, JJ., concur.